       Case 1:18-cv-00175-CLR Document 21 Filed 03/19/19 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

STEVE GOODWIN,                    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV118-175
                                  )
FLOCO FLOODS, INC,                )
                                  )
     Defendant.                   )


                                ORDER

     Before the Court is the parties’ Stipulation of Dismissal. Doc. 20.

In it, they request that the Court dismiss, with prejudice, all claims

brought by plaintiff. Normally, parties are free to voluntarily dismiss

their cases. Plaintiff’s complaint, however, alleges violations of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201-219.           FLSA claims

cannot be compromised in the manner suggested by the parties.

     There are only two methods for employees to settle or compromise

FLSA claims. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350 (11th Cir. 1982). First, the Secretary of Labor may approve a

settlement and oversee the employer’s payment of wages owed. Id. at
          Case 1:18-cv-00175-CLR Document 21 Filed 03/19/19 Page 2 of 5




1353. Second, an employee can settle FLSA claims that are part of a

lawsuit brought by the employee against the employer pursuant to 29

U.S.C. § 216(b). Lynn’s Food Stores, 679 F.2d at 1353. This method

requires that the parties submit the proposed settlement to the Court

for the Court’s approval after the settlement is “scrutinz[ed] for

fairness.” Id.

      Some Courts have allowed a settlement of a retaliatory discharge

claim without scrutiny by the court.              See, e.g., Hernandez v. Iron

Container, LLC, 2014 WL 633848 (S.D. Fla. Feb. 18, 2014) (reasoning

that settlement of a FLSA retaliatory discharge claim without court

approval is appropriate “provided that the terms of that settlement do

not contaminate or affect the settlement of the FLSA wage claim”); see

contra, Pittell v. Tolt Tech. Serv. Grp., LLC, 2011 WL 13311540, *3

(N.D. W.V. Jan. 7, 2011) (reviewing settlement of retaliatory discharge

claim).     While plaintiff’s complaint appears to address retaliatory

discharge, the settlement cannot likewise compromise any claim for lost

wages or backpay.1          See, e.g., Kelly v. Aspire Physical Recovery at



1
 Plaintiff’s complaint was filed in the Superior Court of Gwinnett County and does
not list individual charges. Instead it seeks damages for the loss of his employment
as well as unassociated damages related to the allegations contained in his complaint.
                                           2
        Case 1:18-cv-00175-CLR Document 21 Filed 03/19/19 Page 3 of 5




Hoover, LLC, 2018 WL 3186961 (S.D. Ala. June 28, 2018) (“FLSA

retaliatory discharge claim is not subject to the same review unless its

terms contaminate any associated wage claim.”).

      As a result, certain information is necessary to permit the Court

to assess and approve the fairness of the settlement. First, it should be

clear from the record that the parties are in fact engaged in a bona fide

dispute as to FLSA coverage, the amount of overtime hours claimed, or

other amounts due under the FLSA. See Lynn's Food, 679 F.2d at 1353

n. 8, 1355. Second, the parties should attach the settlement agreement

to any motion to dismiss this case.2 See Dees v. Hydradry, 706 F. Supp.

2d 1227, 1244 (M.D. Fla. 2010).               Third, the Court warns that a

pervasive release in the settlement agreement will be considered unfair

and warrant denial of the joint motion for approval of the settlement. 3



Doc. 1-4 at 25.
2
  The Court will not seal the motion or the terms of the settlement, unless there are
compelling reasons to justify sealing the record which outweigh the interest in public
access. See Webb v. CVS Caremark Corp., 2011 WL 6743284, at *1–2 (M.D. Ga. Dec.
23, 2011); Hens v. Clientlogic Operating Corp., 2010 WL 4340919, at *2–3 (W.D.N.Y.
Nov. 2, 2010).
3
   “ ‘Although inconsequential in the typical civil case (for which settlement requires
no judicial review), an employer is not entitled to use a FLSA claim (a matter arising
from the employer's failing to comply with the FLSA) to leverage a release from
liability unconnected to the FLSA.’ ” Webb, 2011 WL 6743284, at *3 (quoting Moreno
v. Regions Bank, 729 F. Supp.2d 1346, 1351 (M.D. Fla. 2010)). “Indeed, a pervasive
release in a FLSA settlement confers an uncompensated, unevaluated, and unfair
                                           3
           Case 1:18-cv-00175-CLR Document 21 Filed 03/19/19 Page 4 of 5




The release should be limited to FLSA liability. Fourth, the motion

must indicate the amount of the settlement allocated to attorney's fees

and whether the attorney's fees were agreed upon separately and

without regard to the amount paid to Plaintiff for back wages and

liquidated damages.4

         As a result, the stipulation of dismissal is REJECTED.                   The

parties shall have thirty days from the date of this order to file a joint

motion for approval of settlement with all the information detailed

above.       In the alternative, the parties should certify to the Court



benefit on the employer.” Id. (quotations omitted).

4
    This information is necessary because the Eleventh Circuit has stated that:

         [The] FLSA requires judicial review of the reasonableness of counsel's
         legal fees to assure both that counsel is compensated adequately and
         that no conflict of interest taints the amount the wronged employee
         recovers under a settlement agreement. FLSA provides for reasonable
         attorney's fees; the parties cannot contract in derogation of FLSA's
         provisions.

Silva v. Miller, 307 Fed. Appx. 349, 351 (11th Cir. 2009) (affirming district court's
rejection of forty percent contingency fee agreement in settlement of FLSA case); see
also Martin v. Huddle House, Inc., 2011 WL 611625, at *1 (N.D. Ga. Feb. 11, 2011)
(“Part of this reasonableness review may involve some scrutiny of the amount of fees
to be paid to plaintiff's counsel.”). Further, “[d]istrict courts in this circuit have
indicated that if attorney's fees are negotiated simultaneously with a damages award
in a FLSA settlement, this should trigger increased scrutiny of the reasonableness of
the settlement.” Martin, 2011 WL 611625, at *2; see also Bonetti v. Embarq Mqmt.
Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009) (requiring motion to approve
settlement agreement to represent “that the plaintiff's attorneys' fee was agreed upon
separately and without regard to the amount paid to the plaintiff”).
                                            4
       Case 1:18-cv-00175-CLR Document 21 Filed 03/19/19 Page 5 of 5




whether the settlement encompasses only the dismissal of claims

pursuant to retaliatory discharge.

     SO ORDERED, this 19th day of March, 2019.



                                  ______________________________
                                  _ _____
                                        ______
                                             _____________
                                  CHR    PHER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                     5
